Interim Decision #1855

MAT= OF MASSON

In Deportation Proceedings
A-13322900
Decided by Board March 25, 1968
Respondent, a native of Cuba, who in 1936 at age 7 was taken by his parents
to Haiti, the country of his citizenship, where he lived until his admission into

the 'United States as a visitor on July 5, 1964, is statutorily eligible for adjustment of status under the provisions of section 1 of the Act of November 2,
1966, notwithstanding he is not a refugee.
CHARGE'
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)1—Visitor for
pleasure—remained longer.
ON BEHALF OP RESPONDENT:

Albert J. Geduldig, Esquire
64 Mlle= Street
New York, New York 10038

The pioceedings have been certified to us by the special inquiry officer
for review and final decision. Respondent has been under a final order
of deportation since June 21, 1065. At a, reopened hearing on March 14,
1967 respondent submitted an application on Service Form I-485A.

for adjustment of status to that of a permanent resident under the
Act of November 2, 1966 (P.L. 89 732). His application for
permanent residence was approved by the special inquiry officer who
thereafter certified the case to us.
Respondent is a 39-year-old married male alien, a native of Cuba
and a citizen of Haiti. He was born in Cuba, but at the age of seven, in
1936, he was taken to Haiti by his parents, where he lived until entering
the United States at San Juan, as a visitor on July 5, 1964. Deportability is conceded and thus is not in issue.
The sole question presented is whether respondent, who is a native
of Cuba but who is not a refugee, is eligible to have his status adjusted
under the Act of November 2, 1966. Respondent's "Application by
Cuban Refugees for Permanent Residence" is filed under rifle provisions of Section 1 of the Act of November 2, 1966 which states as
follows
-

3914954-89-46

699

Interim Decision #1855
Notwithstanding the provisions of section 245(e) of the Immigration and
Nationality Act, the status of any alien who is a native or citizen of Cuba and
who has baga inseected add admitted or paroled into the United States subsequent to January 1, 1959, and has been physically present in the United States
for at least two years, may be adjusted by the Attorney General, in his discretion
and under such regulations as be may prescribe, to that of an alien lawfully
admitted for permanent residence if the alien makes an application for such
adjustment, and the alien is eligible to receive an immigrant visa and is admissible to the United States for permanent residence. Upon approval of such an
application for adjustment of status, the Attorney General shall create a record
of the alien's admission for permanent residence as of a date 30 months prior
to the Sling of such an application or the date of his last arrival into the United
States, whichever date is later, The provisions of this Act shall be applicable to
the sponse and child of any alien described in this subsection, regardless of their
citizenship and place of birth, who are residing with such alien in the United
Stated.

It seems dear as pointed out by the special inquiry officer that the
purpose of the Act of November 2, 1966 was to grant benefits to those

Cubans who had fled as refugees from the Fidel Castro government of
Cuba, Indeed, the bill enacted into law was headed "CUBAN
REFUGEES-STATUS." A careful review of the legislative history
of the Act as contained in U.S. Code Congressional and Administrative News, 1966, Volume three, starting at page 3792, refers constantly
to granting relief to Cuban refugees.
However, the exact wording of the Act is specific, clear and unambiguous in stating that the status of any alien who is a native or citizen
of Cuba and who has been inspected and admitted, etc., is entitled
to the benefits of the Act. Nowhere in the Act itself is the word "refugee" used. Respondent is a native of Cuba; he was inspected and
admitted to the United States subsequently to January 1, 1959, and
has been physically present in the United States for at least two years,
and meets the other requirements of section 1 of the Act of November 2, 1966 as set forth above. When the exact wording of the Act
itself does not limit the benefits provided therein to refugees we do not
believe it is possible for us to read such word into the Act simply by
referring to the alleged purposes of the Act, and the legislative history
thereof.
For these reasons we will affirm the order of the special inquiry
officer granting respondent's application for adjustment of status to
that of a permanent resident under the Act of November 2, 1966.
ORDER: It is directed that the order of the special inquiry officer
of January 19,1968 granting respondent permanent residence under
the Act of November 2, 1966 (P.L. 89-732), be approved.

700

